Filed 11/5/15 In re A.P. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.P. et al., Persons Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E063291

         Plaintiff and Respondent,                                       (Super.Ct.Nos. J243366 & J247895)

v.                                                                       OPINION

T.P.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Karen J. Dodd, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Jean-Rene Basle, County Counsel, and Kristina M. Robb, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
       Defendant and appellant T.P. (Mother) appeals from the juvenile court’s order

terminating her parental rights to her four-year-old son A.P. and almost three-year-old

daughter I.P. (Welf. & Inst. Code, § 366.26.)1 On appeal, Mother contends the juvenile

court misapplied the law in applying the beneficial parental relationship exception

(§ 366.26, subd. (c)(1)(B)(i)) to termination of parental rights. She also claims

substantial evidence does not support the conclusion that the exception did not apply.

We reject these contentions and affirm the judgment.

                                                 I

                    FACTUAL AND PROCEDURAL BACKGROUND

       The family came to the attention of the San Bernardino County Department of

Children and Family Services (CFS) on March 15, 2012, after an immediate response

referral was received concerning the condition of Mother’s home and the welfare of

Mother’s two sons, then two-year-old B.O.2 and nine-month-old A.P. Upon

investigation, CFS found the home to be in deplorable condition with very little food.

The owners of the home were Mother’s father and stepmother. B.O. was very dirty and

appeared to be wearing the same clothing as observed two days previously. A.P. was not

at the home and had been taken by a paternal aunt for medical care. Mother was arrested




       1 All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.

       2   B.O. is not a party to this appeal.


                                                 2
as a result of the welfare check, and B.O. was taken into protective custody.3 A warrant

for A.P.’s apprehension was issued.

       Mother reported that she and J.G. had been kicked out of J.G.’s parent’s house a

few days prior and were transient. Mother had returned to her father’s home to live with

her children and admitted she had not bathed the children in days. Mother was 15 years

old when she gave birth to B.O. and denied abusing drugs.

       On March 19, 2012, CFS filed a petition on behalf of the children pursuant to

section 300, subdivisions (b) (failure to protect) and (g) (no provision for support). The

children were formally detained the following day at the detention hearing and placed in

a foster home.

       On April 18, 2012, the jurisdictional/dispositional hearing was contested by

Mother, and the court referred the parties to mediation. The parties participated in

mediation during which Mother agreed to submit on the allegations, with an amendment

to reflect that Mother suffers from depression and not mental illness. The parties also

agreed to reunification services for Mother including counseling services, parenting

classes, substance abuse treatment, and random drug testing. The parties further agreed

that Mother was to receive weekly two-hour visits with the children.

       The contested jurisdictional/dispositional hearing was held on May 21, 2012. At

that time, the court found the allegations in the petition true as amended and declared the


       3 A.P.’s father, J.G., had been arrested one day previously. J.G. is not a party to
this appeal. B.O.’s father is also not a party to this appeal.


                                             3
children dependents of the court. Mother was provided with reunification services and

supervised visitation once a week for two hours.

       For the November 21, 2012 six-month review hearing, CFS recommended that

services continue for Mother. Mother was participating in her services; however, she had

been discharged from her inpatient treatment program for having sexual relations with a

male client at the facility. She had given birth to a daughter, I.P., in September 2012, and

both had tested negative for methamphetamine at the child’s birth. Mother and I.P. were

residing in a sober living home. Mother had visited A.P. and B.O. on a weekly basis and

the visits were described as appropriate. The foster mother reported that the children

appeared happy to see Mother. A.P. appeared developmentally on target and was starting

to talk. B.O. was participating in speech therapy and play therapy due to his behavioral

issues, speech delays, and use of single words and gestures to communicate. B.O. was

diagnosed with Disruptive Behavior Disorder NOS, and had daily tantrums which

included hitting, throwing, and destructive behavior. The children had adjusted well to

their placement and appeared to be bonded to their foster mother.

       Mother’s services were continued at the November 21, 2012 six-month review

hearing.

       On January 28, 2013, Mother left her sober living home with I.P., and failed to

provide the social worker with her whereabouts. Mother had a history of abusing

methamphetamine. After Mother left the sober living home on January 25, 2013, Mother

failed to contact her drug court counselor, her substance abuse counselor, or the sober



                                             4
living facility. It was believed that Mother left the sober living facility with a man named

A.C. who had recently relapsed, admitted to using methamphetamine, and had an open

dependency case.

         On February 1, 2013, CFS filed a section 300 petition on behalf of I.P. pursuant to

section 300, subdivisions (b) (failure to protect), (g) (no provisions for support), and (j)

(abuse of sibling). I.P. was formally removed from Mother’s custody on February 4,

2013, and a warrant of protective custody was issued for I.P.

         The social worker attempted to locate Mother and I.P. for several weeks. On

February 19, 2013, the social worker was informed that Mother had returned to her sober

living home. Upon return to the home, Mother was drug tested and found to be positive

for methamphetamine. Mother admitted to using methamphetamine for the past several

weeks.

         For the 12-month review hearing in B.O. and A.P.’s case in March 2013, the

social worker recommended that reunification services continue for Mother. Mother was

participating in her services and making moderate progress. She had visited once a week

for two hours with her boys prior to leaving her sober home on January 25, 2013. The

social worker was in the process of arranging visits at Mother’s new sober living home.

B.O. was making progress in speech therapy and his behavior was improving. A.P. was

developmentally on target and displayed no emotional issues. A.P. was closely bonded to

his foster mother as well as his brother B.O. I.P. had been placed in another foster home

due to the unfeasibility of placing her in the same home as her brothers.



                                              5
       The 12-month review hearing in A.P’s case and the jurisdictional/dispositional

hearing in I.P.’s case was held on March 14, 2013. In A.P.’s case, the court continued

services for Mother. As to I.P., the court found true the allegations in the petition

concerning Mother’s substance abuse, the risk to I.P. by leaving her sober home, and the

open dependency. The court ordered I.P. removed from Mother’s custody and ordered

services for Mother.

       By September 12, 2013, the social worker recommended all three children be

returned to Mother’s care on family maintenance, despite being aware Mother had an

“uphill battle.” Mother had made substantial progress on her case plan and was

continuing to participate in her services. She had drug tested negative from June to

August 2013, and continued to live a sober life despite facing some obstacles. She had

cooperated with CFS and demonstrated an ability to take responsibility for her actions, as

well as “mak[e] life changes necessary to transform herself into a stable, nurturing, and

protective parent.” Mother had also participated in unsupervised day visits once a week

with all three children, and it was anticipated that she would begin overnight and

weekend visits the week of September 2, 2013. During the visits, Mother prepared meals

for the children, fed I.P., and played with the children.

       At the October 17, 2013 combined 18-month review hearing for A.P. and the six-

month review hearing for I.P., the court ordered the children returned to Mother’s care

under family maintenance services.




                                              6
       Unfortunately, soon thereafter, Mother relapsed. Beginning in November 2013

through March 2014, Mother was a no-show for her drug tests, which were counted as

positive tests. Mother reported a relapse in January 2014, and she had stopped making

progress for three months prior to April 2014. On December 30, 2013, Mother reported

that she and the children were asked to leave her sober living residence because the

owner believed Mother was using drugs again and was “ ‘back to her old habits.’ ”

Mother moved with the children to a new home, and, during an unannounced visit, social

workers found the children to be wearing dirty clothes. It also appeared their hair had not

been washed for a period of days. Mother admitted to using methamphetamine two days

after moving to the new residence.

       On March 3, 2014, Mother brought her children into the CFS office. The social

worker noted that B.O. had a severe speech impediment and was barely understandable

and that I.P. was not happy to be with Mother in the room. I.P. was “ ‘trying the

doorknob continually and crying.’ ” B.O. had regressed in terms of his speech delay.

Mother was scheduled for an intake appointment on March 17, 2014, to reenroll in

aftercare services for her substance abuse; however, Mother later noted she was aware of

the meeting and knowingly missed the appointment. The social worker attempted to

contact Mother at the numbers she provided, but the numbers were all disconnected.

       On April 14, 2014, section 387 supplemental petitions for a more restrictive

placement were filed on behalf of the children. The children were removed from

Mother’s care on April 10, 2014, and placed together in a foster home. Mother did not



                                            7
understand why the children were being removed from her care. When a detention

warrant was served at Mother’s home, a male individual with a felony warrant was found

at the home. In addition, multiple dangerous objects were observed on the ground in the

residence within reach of the children, such as a BB gun and lighter. A.P. had picked up

the lighter and attempted to light it without Mother taking the lighter from him. After the

children were removed, they were seen by a public health nurse for assessment. The

nurse noted that the children appeared and smelled dirty and they had various issues

including sunburns, bruising, eczema, and scratches.

       The children were formally detained at the April 15, 2014 detention hearing.

Mother was provided with supervised visitation once per week for one hour.

       The social worker recommended that the allegations in the supplemental petitions

be found true and that no further reunification services be offered to Mother. Mother had

received approximately 18 months of reunification services and six months of family

maintenance services, but failed to comply with her case plan, continually failed to meet

the emotional and developmental needs of the children, and continued to use illegal

drugs. Mother also failed to grasp the impact her actions had on her children, and had

minimized her behaviors or failed to take responsibility for her actions.

       The children were initially placed together in the home of Mrs. A. The children

were later removed from the home after Mrs. A. submitted a seven-day request

concerning B.O.’s aggressive and assaultive behaviors. All three children were then

placed together in the home of Ms. V. on April 30, 2014. B.O.’s dangerous behaviors



                                             8
continued in Ms. V.’s home, despite B.O. receiving services. Fortunately, B.O. was able

to reunite with his former foster mother where he had been placed for over one year.

Since being placed with his former foster mother, he had adjusted well.

       Mother had visited the children twice and acted appropriately. She told the

children she loved them and offered them praise. On May 2, 2014, Mother was given an

on-demand drug and alcohol test. The test results came back positive for alcohol, ethyl,

and amphetamines. Mother denied drinking or using drugs. On May 6, 2014, Mother

failed to test for a court-ordered on-demand drug test, claiming she had a flat tire and did

not have a ride to go and test.

       The contested jurisdictional/dispositional hearing on the section 387 petitions was

held on June 16, 2014. The court found the allegations in the section 387 petitions true,

terminated Mother’s services, and set a section 366.26 hearing.

       On August 27, 2014, A.P. and I.P. were removed from their foster home after the

foster parent gave notice due to the children’s disruptive behavior of fighting and biting

each other. Mother was visiting with the children once a week for one hour and the visits

were appropriate; however, by October 14, 2014, Mother had stopped attending as it was

reported that she had entered “ ‘rehab’ ” and her status was unknown. Mother had failed

to maintain consistent contact with the social worker and it was believed that Mother may

have relapsed.

       The most appropriate plan for A.P. and I.P. was adoption, and the children were in

the process of being matched with prospective adoptive parents. On December 16, 2014,



                                             9
CFS indicated that B.O.’s foster mother desired to be his legal guardian, and A.P. and

I.P.’s caregiver reported wanting to adopt the children. By April 1, 2015, Mother

reported she had not been visiting the children due to being out of the county and in in-

patient services. The social worker believed that the most appropriate permanent plan for

I.P. and A.P. was adoption in that they were both adoptable, young, healthy, and

attractive children. The children had been in their adoptive home since August 28, 2014,

and had made positive adjustments to the placement. They were developing emotional

attachments to their prospective adoptive parent, who had continued to meet their

emotional, physical, social, and medical needs. The prospective adoptive parent reported

that she was willing, able, and eager to meet the children’s needs on a permanent basis;

that the children were like her own children; and that she loved and enjoyed her little

“ ‘babies.’ ”

       The contested section 366.26 hearing was held on April 8, 2015. At that time,

Mother testified. Mother did not agree with the recommendation to terminate parental

rights as to A.P. and I.P. and requested that the children stay with their caretaker under

guardianship. She agreed with the recommendation of guardianship for B.O. She

believed that the children had a close bond with her. She explained that the children

called her “Mom” or “ ‘Mommy’ ”; that they were happy to see her at visits; that they

would run up to her when they first saw her; and that they did not want Mother to leave.

During visits, Mother would bring the children snacks, and they would color or play with

toys. Mother further stated that the children asked frequently to go home with her; that



                                             10
I.P. cried at the end of visits and would not let go; and that A.P. would state he did not

want to go back and wanted to stay home with Mother.

       A visitation coach testified that she had supervised Mother’s visits from

September 12, 2014, through February 13, 2015. She explained that during visits,

Mother and I.P. were very affectionate towards one another; that I.P. made eye contact,

smiled, laughed, and would initiate play with Mother; that I.P. called Mother “ ‘mom’ ”;

and that I.P. liked to sit on Mother’s lap or be held by Mother. She further stated that

A.P. referred to Mother as “mom”; that he sought affection from Mother; that he went to

Mother for hugs and kisses and would cuddle with Mother; and that he initiated play with

Mother. The visitation coach also stated that she had heard the children say they wanted

to go home with Mother two out of the four visits a month; that at the end of visits, the

children would say they wanted to go home; and also that at the end of visits, the children

sometimes cried. The visitation coach further explained that the visitation center where

Mother’s visits took place was a “very fun family atmosphere” and that Mother and the

children took advantage of the activities, games, and arts and crafts at the center.

       Following argument, the court explained that the legal preference was for adoption

and that the parental bond exception did not apply. In discussing the parental bond

exception, the court stated: “And for [the parental bond exception] to apply, the parent

must do more than demonstrate frequent and loving contact or even demonstrate an

emotional bond with the child or that the child finds the visits present [sic]. [¶] What

should be shown is that the parent occupies a parental role with the children. And the



                                             11
Court finds that that burden has not been satisfied here. [¶] The Court also considers that

the parent must show that the parent/child relationship promotes the well-being of the

child to such a degree it is to outweigh the well-being that the children in this case, [A.P.]

and [I.P.], would gain in a permanent home with new adoptive parents. [¶] In other

words, the Court is balancing the strengths and quality of the natural parent/child

relationship in a tenuous placement against the security and the sense of belonging that a

new family would confer.” The court further explained the law pertaining to the parental

bond exception, and found that “there has not been evidence that these children would be

greatly harmed.”

       Additionally, the court commented: “The Court also notes that the mother is not

asking for return or for services or anything of that nature. In fact, the mother is

indicating that she simply wants them to have a legal guardianship right now. [¶] The

mother is still—by way of the evidence that she has presented and from what the Court

has reviewed is still grappling with her addiction issue. [¶] The Court does note that

there may well be an issue with respect to March 15 to the present with respect to visits,

but that does not impact the conclusion that there has not been a parental bond shown

here. [¶] . . . [¶] The Court also notes that both [A.P.] and [I.P.] have spent more time

out of Mother’s care than in it.”

       In conclusion, the court found the children to be adoptable and terminated parental

rights. This appeal followed.




                                             12
                                              II

                                       DISCUSSION

       Mother contends the juvenile court “misapplied the law” because it relied on

“erroneous” factors in finding the beneficial parent-child relationship exception of

section 366.26, subdivision (c)(1)(B)(i), did not apply to preclude the termination of

parental rights. She also argues that the court’s finding was not supported by substantial

evidence because she and the children were so strongly bonded that the children would

suffer detriment if deprived of their relationship with Mother. We reject these

contentions.

       At a section 366.26 permanency planning hearing, the juvenile court determines a

permanent plan of care for a dependent child. (In re Casey D. (1999) 70 Cal. App. 4th 38,

50.) Permanent plans include adoption, guardianship, and long-term foster care. (In re

S.B. (2008) 164 Cal. App. 4th 289, 296.) “Adoption, where possible, is the permanent

plan preferred by the Legislature.” (In re Autumn H. (1994) 27 Cal. App. 4th 567, 573

(Autumn H.).)

       After reunification services are terminated, “ ‘the focus shifts to the needs of the

child for permanency and stability.’ ” (In re Celine R. (2003) 31 Cal. 4th 45, 52 (Celine

R.).) “ ‘Adoption is the Legislature’s first choice because it gives the child the best

chance at [a full] emotional commitment from a responsible caretaker.’ ” (Id. at p. 53;

see § 366.26, subd. (c)(1).) “ ‘Guardianship, while a more stable placement than foster

care, is not irrevocable and thus falls short of the secure and permanent future the



                                             13
Legislature had in mind for the dependent child.’ ” (Celine R., supra, at p. 53.) In order

to avoid termination of parental rights and adoption, a parent has the burden of showing

that one or more of the statutory exceptions to termination of parental rights set forth in

section 366.26, subdivision (c)(1)(A) or (B) apply. (In re Scott B. (2010) 188
Cal. App. 4th 452, 469 (Scott B.).) The exceptions permit the court, “in exceptional

circumstances,” “to choose an option other than the norm, which remains adoption.”

(Celine R., supra, at p. 53.)

       The so-called parental benefit exception applies when there is “a compelling

reason for determining that termination [of parental rights] would be detrimental to the

child due to . . . the following circumstances: [¶] . . . (i) The parents have maintained

regular visitation and contact with the child and the child would benefit from continuing

the relationship.” (§ 366.26, subd. (c)(1)(B)(i).) “[B]enefit,” for this purpose, means that

“the well-being of the child [is promoted] to such a degree as to outweigh the well-being

the child would gain in a permanent home with new, adoptive parents. In other words,

the court balances the strength and quality of the natural parent/child relationship in a

tenuous placement against the security and the sense of belonging a new family would

confer. If severing the natural parent/child relationship would deprive the child of a

substantial, positive emotional attachment such that the child would be greatly harmed,

the preference for adoption is overcome and the natural parent’s rights are not

terminated.” (Autumn H., supra, 27 Cal.App.4th at p. 575.)




                                             14
       “To meet the burden of proof, the parent must show more than frequent and loving

contact, an emotional bond with the child, or pleasant visits.” (In re Dakota H. (2005)

132 Cal. App. 4th 212, 229.) Only in the “extraordinary case” can a parent establish the

exception because the permanent plan hearing occurs after the court has repeatedly found

the parent unable to meet the child’s needs. (In re Jasmine D. (2000) 78 Cal. App. 4th
1339, 1350 (Jasmine D.); Celine R., supra, 31 Cal.4th at p. 53.)

       The exception requires proof of “a parental relationship,” not merely a relationship

that is “beneficial to some degree but does not meet the child’s need for a parent.”

(Jasmine D., supra, 78 Cal.App.4th at p. 1350.) The existence of a beneficial

relationship is determined by the age of the child, the portion of the child’s life spent in

parental custody, the quality of interaction between parent and child, and the child’s

particular needs. (In re Amber M. (2002) 103 Cal. App. 4th 681, 689 (Amber M.)

[beneficial relationship exists where children in the mother’s care the majority of their

lives].) “Although the statute does not specify the type of relationship necessary to derail

termination of parental rights, case law has required more than ‘frequent and loving

contact.’ ” (In re Cliffton B. (2000) 81 Cal. App. 4th 415, 424.) Even a “loving and happy

relationship” with a parent does not necessarily establish the statutory exception. (In re

Beatrice M. (1994) 29 Cal. App. 4th 1411, 1419.)

       “[T]he Autumn H. language, while setting the hurdle high, does not set an

impossible standard nor mandate day-to-day contact.” (In re Casey D., supra, 70

Cal.App.4th at p. 51.) “Day-to-day contact is not necessarily required, although it is



                                              15
typical in a parent-child relationship. A strong and beneficial parent-child relationship

might exist such that termination of parental rights would be detrimental to the child,

particularly in the case of an older child, despite a lack of day-to-day contact and

interaction.” (Ibid.)

       A parent claiming the applicability of the beneficial parental exception has the

burden of proof. (In re Bailey J. (2010) 189 Cal. App. 4th 1308, 1314-1315 (Bailey J.); In

re C.B. (2010) 190 Cal. App. 4th 102, 133-134; Autumn H., supra, 27 Cal.App.4th at

p. 574.) The parent must show both that a beneficial parental relationship exists and that

severing that relationship would result in great harm to the child. (Bailey J., supra, at

pp. 1314-1315.)

       We apply the substantial evidence standard of review to factual issues, such as the

existence of a beneficial parental relationship, and the abuse of discretion standard to the

discretionary determination of whether there is a compelling reason for finding that

termination would be detrimental to the child. (In re J.C. (2014) 226 Cal. App. 4th 503,

530-531; Bailey J., supra, 189 Cal.App.4th at pp. 1314-1315; In re K.P. (2012) 203
Cal. App. 4th 614, 621-622.) The standard of review analysis is essentially the same

under both standards. As one court explained: “ ‘[E]valuating the factual basis for

an exercise of discretion is similar to analyzing the sufficiency of the evidence for the

ruling. . . . Broad deference must be shown to the trial judge. The reviewing court

should interfere only “ ‘if [it] find[s] that . . . no judge could reasonably have made the

order that he did.’. . .” ’ [Citations.]” (Jasmine D., supra, 78 Cal.App.4th at p. 1351.)



                                             16
       Mother argues that the juvenile court misapplied the law when it based its decision

in part on its conclusion that Mother had not asked for return of the children. She

contends that the statute does not state the exception does not apply if a parent has not

asked for return of his or her child or reinstatement of reunification services. We reject

this claim. Mother’s contention belies the record, and she improperly emphasizes on one

comment made by the juvenile court, which was made after the court had rendered its

decision that the exception did not apply. The record shows the court clearly articulated

the relevant legal standard applicable to the beneficial parental relationship exception and

correctly applied the law.

       Mother further contends that the beneficial parental relationship exception applied

in this case and the juvenile court’s conclusion to the contrary is not supported by

substantial evidence. However, since it is the parent who bears the burden of producing

evidence of the existence of a beneficial parental relationship, it is not enough that the

evidence supported such a finding; the question on appeal is whether the evidence

compels such a finding as a matter of law. (In re I.W. (2009) 180 Cal. App. 4th 1517,

1528.) As the court in In re I.W. discussed, the substantial evidence rule is “typically

implicated when a defendant contends that the plaintiff succeeded at trial in spite of

insufficient evidence.” (Ibid.) When, however, the trier of fact has expressly or

implicitly concluded that the party with the burden of proof did not carry the burden and

that party appeals, “it is misleading to characterize the failure-of-proof issue as whether

substantial evidence supports the judgment. This follows because such a characterization



                                             17
is conceptually one that allows an attack on (1) the evidence supporting the party who

had no burden of proof, and (2) the trier of fact’s unassailable conclusion that the party

with the burden did not prove one or more elements of the case [citations]. [¶] Thus,

where the issue on appeal turns on a failure of proof at trial, the question for a reviewing

court becomes whether the evidence compels a finding in favor of the appellant as a

matter of law. [Citations.] Specifically, the question becomes whether the [Mother’s]

evidence was (1) ‘uncontradicted and unimpeached’ and (2) ‘of such character and

weight as to leave no room for a judicial determination that it was insufficient to support

a finding [in Father’s favor].’ [Citation.]” (Ibid.) Accordingly, unless the undisputed

facts established the existence of a beneficial relationship as a matter of law, a substantial

evidence challenge to this component of the juvenile court’s determination cannot

succeed. (Bailey J., supra, 189 Cal.App.4th at p. 1314.)

       Here, essentially there was no dispute that Mother had maintained regular visits

and contact with the children within the confines of her circumstances. However, Mother

cannot show the existence of her relationship with the children is sufficient to outweigh

the children’s need for a stable and permanent home. Although there was evidence that

A.P. and I.P. understood that Mother was their mother, and that they enjoyed visits with

their mother, there is no denying the fact that after being dependent children of the court

for most of their young lives, A.P. and I.P. required stability and permanency. A.P. had

been in the dependency system since he was nine months old and I.P. since she was four

months old. A.P. had lived outside of Mother’s care in a foster home until he was two



                                             18
and a half months old, and I.P. until she was almost 13 months old. The children were

returned to Mother’s care in October 2013, yet almost six months later were again

removed from Mother’s care after she relapsed. At the time of the section 366.26

hearing, A.P. was almost four years old, and I.P. was two and a half years old. At most,

Mother had cared for A.P. for merely 15 months of his young life, and I.P. for about 10

months of her young life.

       We can also assume for purposes of our analysis that Mother and the children had

a beneficial parent-child relationship. Mother, however, cannot establish that the children

“ ‘would be greatly harmed’ ” by terminating her parental rights. (In re B.D. (2008) 159
Cal. App. 4th 1218, 1235.) There is nothing in the record to suggest that A.P. and/or I.P.

would suffer great harm as a result of proceeding with adoption and terminating parental

rights. Indeed, there is ample support for the contrary conclusion. By the time of the

section 366.26 hearing, the children had been in their prospective adoptive home for

almost eight months, after having been moved approximately four times. It was also

reported that the children had made a positive adjustment to their prospective adoptive

mother, and were developing an emotional attachment to her. The prospective adoptive

parent was committed to providing the children with stability and continued to meet the

children’s physical, emotional, social, and medical needs. The prospective adoptive

mother stated that A.P. and I.P. were like her own children and she loved them. After

years of turmoil due to Mother’s substance abuse and inability to properly care for the

children, the children were placed in a loving supportive home that provided them with



                                            19
stability. There is no evidence that the children would suffer any detriment as a result of

terminating parental rights. Consequently, the juvenile court could reasonably conclude

that termination of Mother’s parental rights would have no detrimental impact on the

children.

       Mother’s reliance on Scott B., supra, 188 Cal. App. 4th 452 is unavailing as that

case is clearly distinguishable from the present matter. In Scott B., supra, 188
Cal. App. 4th 452, the child’s court-appointed special advocate stated repeatedly in her

reports that Scott and his mother had a very close relationship and it would be detrimental

to Scott for the relationship to be disrupted. Scott had insisted repeatedly that he would

prefer to live with his mother, was strongly bonded to her, and believed that adoption

meant his mother would be included in his adoptive family. (Id. at p. 471.) Moreover, he

was emotionally unstable and had threatened to run away if he was adopted because he

wanted to live with his mother. (Id. at pp. 466, 471.) His “regressive” behavior had

stabilized with “wraparound services and the support of Mother.” (Id. at pp. 465, 472.)

On those facts, the Court of Appeal concluded the juvenile court should have applied the

beneficial relationship exception to termination of parental rights. (Id. at p. 472.)

Obviously, the circumstances of the present case are vastly different.

       For similar reasons, another case on which Mother relies, Amber M., supra, 103
Cal. App. 4th 681, is also distinguishable. In that case, a psychologist who conducted a

bonding study of the mother and the oldest child, who was seven years old, concluded

that they had a primary attachment and a primary maternal relationship, which it would



                                             20
be detrimental to the child to sever. (Id. at p. 689.) The oldest child’s therapist also

believed it was important to continue her relationship with the mother. (Ibid.) There was

also evidence of a strong attachment to the mother on the part of the two younger

children. (Id. at pp. 689-690.) The presence of this “common theme running through the

evidence” that there was “a beneficial parental relationship that clearly outweigh[ed] the

benefit of adoption” prompted the appellate court to rule that the beneficial relationship

exception applied, and to reverse the juvenile court’s order terminating mother’s parental

rights. (Id. at p. 690.) No comparable evidence was introduced in the present case.

       Here, there is some evidence to show that the children enjoyed their visits and

contacts with Mother. “But this is simply not enough to outweigh the sense of security

and belonging an adoptive home would provide.” (In re Helen W. (2007) 150
Cal. App. 4th 71, 81 (Helen W.)) In Helen W., the appellate court held that the beneficial

parental relationship exception did not apply, although the children referred to the mother

as “Mom,” the mother and the children loved each other, and the mother provided for the

children’s needs during visits. (Id. at p. 81; accord, In re Cliffton B., supra, 81

Cal.App.4th at pp. 424-425.) In this case, the benefit the children will receive from a

stable home with a caregiver, with whom they already have a positive relationship and

who meets their needs, outweighs the benefit the children might receive from maintaining

a relationship with Mother.




                                              21
       For the foregoing reasons, and based on our review of the entire record, we

conclude the juvenile court properly determined that the beneficial parental relationship

exception to adoption under section 366.26, subdivision (c)(1)(B)(i), did not apply.

                                            III

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                       P. J.
We concur:



MILLER
                          J.



CODRINGTON
                          J.




                                            22